

117 HR 4730 IH: The Post-Widows Tax Repeal SBP Open Enrollment for Service-Disabled Veterans Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4730IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Waltz (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish, for certain individuals, an open enrollment period for the Survivor Benefit Plan under subchapter II of chapter 73 of title 10, United States Code.1.Short titleThis Act may be cited as the The Post-Widows Tax Repeal SBP Open Enrollment for Service-Disabled Veterans Act.2.Survivor benefit plan open enrollment period(a)Persons not currently participating in survivor benefit plan(1)Election of SBP coverageAn eligible retired or former member may elect to participate in the Survivor Benefit Plan during the open enrollment period specified in subsection (d).(2)Eligible retired or former memberFor purposes of paragraph (1), an eligible retired or former member is a member or former member of the uniformed services who, on the day before the first day of the open enrollment period, discontinued participation in the Survivor Benefit Plan under section 1452(g) of title 10, United States Code, and—(A)is entitled to retired pay; or(B)would be entitled to retired pay under chapter of title 10, United States Code (or chapter 67 of such title as in effect before October 5, 1994), but for the fact that such member or former member is under 60 years of age.(3)Status under SBP of persons making elections(A)Standard annuityA person making an election under paragraph (1) by reason of eligibility under paragraph (2)(A) shall be treated for all purposes as providing a standard annuity under the Survivor Benefit Plan.(B)Reserve-component annuityA person making an election under paragraph (1) by reason of eligibility under paragraph (2)(B) shall be treated for all purposes as providing a reserve-component annuity under the Survivor Benefit Plan.(b)Manner of making elections(1)In generalAn election under this section must be made in writing, signed by the person making the election, and received by the Secretary concerned before the end of the open enrollment period. Except as provided in paragraph (2), any such election shall be made subject to the same conditions, and with the same opportunities for designation of beneficiaries and specification of base amount, that apply under the Survivor Benefit Plan. A person making an election under subsection (a) to provide a reserve-component annuity shall make a designation described in section 1448(e) of title 10, United States Code.(2)Election must be voluntaryAn election under this section is not effective unless the person making the election declares the election to be voluntary. An election to participate in the Survivor Benefit Plan under this section may not be required by any court. An election to participate or not to participate in the Survivor Benefit Plan is not subject to the concurrence of a spouse or former spouse of the person.(c)Effective date for electionsAny such election shall be effective as of the first day of the first calendar month following the month in which the election is received by the Secretary concerned.(d)Open enrollment period definedThe open enrollment period is the period beginning on the date of the enactment of this Act and ending on January 1, 2023.(e)Applicability of certain provisions of lawThe provisions of sections 1449, 1453, and 1454 of title 10, United States Code, are applicable to a person making an election, and to an election, under this section in the same manner as if the election were made under the Survivor Benefit Plan.(f)Premiums for open enrollment election(1)Premiums to be chargedThe Secretary of Defense shall prescribe in regulations premiums which a person electing under this section shall be required to pay for participating in the Survivor Benefit Plan pursuant to the election. The total amount of the premiums to be paid by a person under the regulations shall be equal to the sum of—(A)the total amount by which the retired pay of the person would have been reduced before the effective date of the election if the person had elected to participate in the Survivor Benefit Plan (for the same base amount specified in the election) at the first opportunity that was afforded the member to participate under chapter 73 of title 10, United States Code;(B)interest on the amounts by which the retired pay of the person would have been so reduced, computed from the dates on which the retired pay would have been so reduced at such rate or rates and according to such methodology as the Secretary of Defense determines reasonable; and(C)any additional amount that the Secretary determines necessary to protect the actuarial soundness of the Department of Defense Military Retirement Fund against any increased risk for the fund that is associated with the election.(2)Premiums to be credited to retirement fundPremiums paid under the regulations shall be credited to the Department of Defense Military Retirement Fund.(g)DefinitionsIn this section:(1)The term Survivor Benefit Plan means the program established under subchapter II of chapter 73 of title 10, United States Code.(2)The term retired pay includes retainer pay paid under section 8330 of title 10, United States Code.(3)The terms uniformed services and Secretary concerned have the meanings given those terms in section 101 of title 37, United States Code.(4)The term Department of Defense Military Retirement Fund means the Department of Defense Military Retirement Fund established under section 1461(a) of title 10, United States Code.